COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-13-00537-CR


ERIC DWAYNE STEVENSON                                                APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE


                                     ----------

      FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY
                    TRIAL COURT NO. 1272720D

                                     ----------

                         MEMORANDUM OPINION 1

                                     ----------

      A jury convicted Appellant Eric Dwayne Stevenson of three counts of

violating civil commitment requirements for sexually violent predators 2 and, after

finding the allegations in the repeat offender notice true, assessed his


      1
       See Tex. R. App. P. 47.4.
      2
       See Tex. Health & Safety Code Ann. § 841.085(a)–(b) (West 2010).
punishment for each count at seventeen years’ confinement and a $5,000 fine.

The trial court sentenced him accordingly.

      Appellant brings five issues on appeal, contending that the trial court had

no jurisdiction because his appeal of the commitment order was pending, that the

three convictions violate double jeopardy protections, that the trial court erred by

denying his motion to quash the indictment and his motion for a directed verdict,

and that the trial court abused its discretion by excluding his evidence that the

commitment order was not final. Because the trial court had jurisdiction, double

jeopardy was not implicated, and the trial court did not reversibly err, we affirm

the trial court’s judgment.

Double Jeopardy

      In his first issue, Appellant argues that the convictions and sentences on

three counts of the indictment are repeated convictions and punishments for the

same offense for double jeopardy purposes. Section 841.085(a) of the health

and safety code provides that a person commits an offense if, after having been

adjudicated and civilly committed as a sexually violent predator, he violates a civil

commitment requirement imposed under Section 841.082(a). 3 Applying the test

and logic of Jones v. State, 4 the gravamen of the offense of violating civil




      3
       Id. § 841.085(a).
      4
       323 S.W.3d 885, 889 (Tex. Crim. App. 2010).



                                         2
commitment requirements for sexually violent predators appears to be breaking a

rule imposed not only by the committing court but also by the treatment provider. 5

      The Texas Supreme Court has held that the sexually violent predator

commitment statute is civil because the legislature intended it to be civil. 6 Yet

violations of the commitment obligations carry criminal sanctions. 7 Applying the

rule of Jones v. State, it appears that we are required to hold that each violation

of a rule, whether by a single or multiple acts, is a separate violation of Section

841.085(a), carrying criminal penalties for violation of the rules of the civil

commitment. 8 We are therefore compelled to overrule Appellant’s first issue.

Finality of Commitment Order

      In his second issue, Appellant contends that the trial court had no

jurisdiction over the criminal case because his appeal of the commitment order

was pending at the time of trial. In his third issue, he contends that the trial court

therefore erred by denying his motion to quash the indictment. In his fourth

issue, he challenges the trial court’s denial of his motion for directed verdict for



      5
      See id.; see also Tex. Health & Safety Code Ann. § 841.082(a) (West
Supp. 2014), § .085(a).
      6
      In re Commitment of Fisher, 164 S.W.3d 637, 639–40, 654 (Tex.), cert.
denied, 546 U.S. 938 (2005).
      7
       See Tex. Health & Safety Code Ann. § 841.085(a).
      8
       See id.; Jones, 323 S.W.3d at 889.



                                          3
the same reason. Appellant raises no other challenge in these issues to the

convicting court’s jurisdiction or to the indictment’s validity.

      The statute criminalizing violations of civil commitment requirements for

sexually violent predators does not require that the commitment order first be

final for appellate purposes before violations are criminal. 9 A “commitment order

is effective immediately on entry of the order.” 10 Further, in civil cases, the filing

of a notice of appeal does not automatically suspend enforcement of the

judgment. 11 Enforcement of the judgment proceeds unless the judgment is

superseded in accordance with Rule 24. 12 Consequently, Appellant was bound

by the requirements of the order of commitment regardless of the status of his

appeal of that order. 13 The convicting court had jurisdiction over the criminal

case. Additionally, for the reasons set out above, and because the indictment

was valid on its face, the trial court did not err in denying Appellant’s motion to

quash. We overrule Appellant’s second and third issues.

      9
       See Tex. Health & Safety Code Ann. § 841.085(a).
      10
          See id. § 841.081(a) (West 2010).
      11
          See Tex. R. App. P. 25.1(h).
      12
          See Tex. R. App. P. 24, 25.1(h).
      13
        See United States v. United Mine Workers of Am., 330 U.S. 258, 294, 67
S. Ct. 677, 696 (1947) (“Violations of an order are punishable as criminal
contempt even though the order is set aside on appeal . . . .”); In re Sheshtawy,
154 S.W.3d 114, 126 (Tex. 2004) (citing same and noting that relator remained
subject to further contempt proceedings for violating an order before its reversal).



                                             4
         In his fourth issue, Appellant challenges the denial of his directed verdict.

He moved for a directed verdict on the basis that there was no final order of

commitment because he had filed a notice of appeal and the appeal was still

pending. He does not otherwise challenge the sufficiency of the evidence to

support his convictions. The trial court admitted State’s Exhibits 1 and 2, certified

copies of the final judgment finding Appellant to be a sexually violent predator

and the commitment order. Again, the commitment order was effective when

issued, and the issuance of mandate of that order was not a necessary

precondition for imposing criminal sanctions for its disobedience. 14         The trial

court therefore did not err by denying Appellant’s motion. We overrule his fourth

issue.

Exclusion of Evidence

         In his fifth issue, Appellant argues that the trial court abused its discretion

by excluding on relevance grounds his proffered evidence that the commitment

order was not final because his appeal thereof was pending. Even if the trial

court abused its discretion by excluding the evidence, an issue we do not reach,

any such error would be harmless because the filing of a notice of appeal does

not affect the finality of judgment in a civil case and did not stay the




         14
          See Tex. Health & Safety Code Ann. § 841.085(a).



                                            5
enforcement of the commitment order in this case. 15 We overrule Appellant’s

fifth issue.

Conclusion

       Having overruled Appellant’s five issues on appeal, we affirm the trial

court’s judgment.




                                                    /s/ Lee Ann Dauphinot
                                                    LEE ANN DAUPHINOT
                                                    JUSTICE

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

WALKER, J., concurs without opinion.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: January 15, 2015




       15
         See id. § 841.081(a); Tex. R. App. P. 24, 25.1(h), 44.2(b).



                                         6